DETAILED ACTION
Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020, 2/17/2021 and 04/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims are 1-2, 4-8, 10-14 and 16-19 rejected under 35 U.S.C. 102(a) (2) as being anticipated by Myung et al (US2020/0228237, Myung hereinafter).

As to claim 1: Myung discloses a communication method, applied to a communication apparatus, the method comprising: 
determining, based on a correspondence between a modulation and coding scheme (MCS) index and a first code rate value, the first code rate value associated with the MCS index (see at least paragraphs [0015], [0300] and [0352], a controller configured to determine a code rate (R) (interpreted as code rate value) indicated by a modulation and coding scheme (MCS) index based on a predetermined reference value (interpreted as a correspondence between a modulation and coding scheme (MCS) index and a first code rate value).); 
determining an encoding matrix type based on the first code rate value associated with the MCS index and a code rate threshold (see at least paragraph [0015], determine one of a first base matrix or a second base matrix as a base matrix (interpreted as encoding matrix type), based on the transport block size and the code rate.); and 
encoding a first sequence based on an encoding matrix associated with the encoding matrix type (see at least paragraphs [0114] and [0291], the transmitter may perform LDPC encoding based on the first base matrix or the second base matrix. Where performing encoding and modulation with regard to variable-length input bits.), 
see at least paragraph [0116] the number of input bits is variable, the input bits may be segmented so as to have a length equal to or smaller than a preconfigured value if the number of input bits is larger than the preconfigured value.).

As to claim 2: Myung discloses the method according to claim 1. Myung further discloses wherein the first sequence is obtained after code block segmentation is performed on a second sequence, and a length of the second sequence is related to the MCS index (see at least paragraphs [0113], [0116] and Fig. 4, the input bits may be segmented so as to have a length equal to or smaller than a preconfigured value.).

As to claim 4: Myung discloses the method according to claim 1. Myung further discloses wherein the first code rate value is determined based on the MCS index in a table lookup manner (see at least paragraphs [0015], [0300] and [0352], a controller configured to determine a code rate (R) (interpreted as code rate value) indicated by a modulation and coding scheme (MCS) index where determination inherits table lookup.).

As to claim 5: Myung discloses the method according to claim 1. Myung further discloses wherein the encoding matrix type comprises at least one of: a base graph type and a parity check matrix type (see at least paragraph [0015], base matrix (interpreted as base graph.).  

As to claim 6: Myung discloses the method according to claim 1. Myung further discloses further comprising: storing one or more of the following items: a correspondence between the MCS index and the encoding matrix type; the correspondence between the MCS index and the first code rate value; and a correspondence among the MCS index, the first code rate value, and the encoding matrix type (see at least paragraph [0123], receiving device may likewise store or generate a sequence, an exponent matrix, or the like corresponding to the parity-check matrix).  

As to claim 7: Myung discloses a communications apparatus, comprising: a first circuitry, configured to: determine, based on a correspondence between a modulation and coding scheme (MCS) index and a code rate value, the code rate value associated with the MCS index (see at least paragraphs [0015], [0300] and [0352], a controller configured to determine a code rate (R) (interpreted as code rate value) indicated by a modulation and coding scheme (MCS) index based on a predetermined reference value (interpreted as a correspondence between a modulation and coding scheme (MCS) index and a first code rate value).), and 
determine a coding matrix type based on the code rate value associated with the MCS index and a code rate threshold (see at least paragraph [0015], determine one of a first base matrix or a second base matrix as a base matrix (interpreted as encoding matrix type), based on the transport block size and the code rate.); and 
see at least paragraphs [0114] and [0291], the transmitter may perform LDPC encoding based on the first base matrix or the second base matrix. Where performing encoding and modulation with regard to variable-length input bits.), wherein a length of the first sequence is less than or equal to a first threshold (see at least paragraph [0116] the number of input bits is variable, the input bits may be segmented so as to have a length equal to or smaller than a preconfigured value if the number of input bits is larger than the preconfigured value.).  

As to claim 8: Myung discloses the apparatus according to claim 7. Myung further discloses wherein the first sequence is obtained after code block segmentation is performed on a second sequence, and a length of the second sequence is related to the MCS index (see at least paragraphs [0113], [0116] and Fig. 4, the input bits may be segmented so as to have a length equal to or smaller than a preconfigured value.).  

As to claim 10: Myung discloses the apparatus according to claim 7. Myung further discloses wherein the first circuitry is configured to determine the code rate value based on the MCS index in a table lookup manner (see at least paragraphs [0015], [0300] and [0352], a controller configured to determine a code rate (R) (interpreted as code rate value) indicated by a modulation and coding scheme (MCS) index where determination inherits table lookup.).  

As to claim 11: Myung discloses the apparatus according to claim 7. Myung further discloses wherein the encoding matrix type comprises at least one of: a base graph type and a parity check matrix type (see at least paragraph [0015], base matrix (interpreted as base graph.).  

As to claim 12: Myung discloses the apparatus according to claim 7. Myung further discloses further comprising a memory, configured to store one or more of the following items: a correspondence between the MCS index and the encoding matrix type; the correspondence between the MCS index and the code rate value; and a correspondence among the MCS index, the code rate value, and the encoding matrix type (see at least paragraph [0123], receiving device may likewise store or generate a sequence, an exponent matrix, or the like corresponding to the parity-check matrix).  

As to claim 13: Myung discloses a non-transitory computer-readable storage medium, comprising an instruction, which when run by a communications apparatus, causes the communications apparatus to perform operations including: 
determining, based on a correspondence between a modulation and encoding scheme (MCS) index and a code rate value, the code rate value associated with the MCS index (see at least paragraphs [0015], [0300] and [0352], a controller configured to determine a code rate (R) (interpreted as code rate value) indicated by a modulation and coding scheme (MCS) index based on a predetermined reference value (interpreted as a correspondence between a modulation and coding scheme (MCS) index and a first code rate value).); 
determining an encoding matrix type based on the code rate value associated with the MCS index and a code rate threshold (see at least paragraph [0015], determine one of a first base matrix or a second base matrix as a base matrix (interpreted as encoding matrix type), based on the transport block size and the code rate.); and encoding a first sequence based on an encoding matrix associated with the encoding matrix type (see at least paragraphs [0114] and [0291], the transmitter may perform LDPC encoding based on the first base matrix or the second base matrix. Where performing encoding and modulation with regard to variable-length input bits.), wherein a length of the first sequence is less than or equal to a first threshold (see at least paragraph [0116] the number of input bits is variable, the input bits may be segmented so as to have a length equal to or smaller than a preconfigured value if the number of input bits is larger than the preconfigured value.).  

As to claim 14: Myung discloses the medium according to claim 13. Myung further discloses wherein the first sequence is obtained after code block segmentation is performed on a second sequence, and a length of the second sequence is related to the MCS index (see at least paragraphs [0113], [0116] and Fig. 4, the input bits may be segmented so as to have a length equal to or smaller than a preconfigured value.).  

As to claim 16: Myung discloses the medium according to claim 13. Myung further discloses wherein the code rate value is determined based on the MCS index in a table lookup manner (see at least paragraphs [0015], [0300] and [0352], a controller configured to determine a code rate (R) (interpreted as code rate value) indicated by a modulation and coding scheme (MCS) index where determination inherits table lookup.).  

As to claim 17: Myung discloses the medium according to claim 13. Myung further discloses wherein the encoding matrix type comprises at least one of: a base graph type and a parity check matrix type (see at least paragraph [0015], base matrix (interpreted as base graph.).  

As to claim 18: Myung discloses the medium according to claim 13. Myung further discloses wherein the method operations further comprise storing one or more items taken from the group consisting of: a correspondence between the MCS index and the encoding matrix type; the correspondence between the MCS index and the code rate; and a correspondence among the MCS index, the code rate, and the encoding matrix type (see at least paragraph [0123], receiving device may likewise store or generate a sequence, an exponent matrix, or the like corresponding to the parity-check matrix).  

As to claim 19: Myung discloses the method according to claim 3. Myung further discloses further comprising storing one or more items taken from the group consisting see at least paragraph [0123], receiving device may likewise store or generate a sequence, an exponent matrix, or the like corresponding to the parity-check matrix).

Allowable Subject Matter
Claims 3, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI et al. (US 20200028523) discloses Quasi-Cyclic Ldpc Coding and Decoding Method and Apparatus, And Ldpc Coder and Decoder.
Nammi et al. (US 20190312706) discloses Indicating a Number of Codewords in 5g Wireless Communication Systems.
BYUN et al. (US 20190268092) discloses Method for Encoding Based on Parity Check Matrix of Ldpc Code in Wireless Communication System and Terminal Using This.
Soriaga et al. (US 20180226989) discloses Multiple Low Density Parity Check (Ldpc) Base Graph Design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464